948 So.2d 167 (2007)
Stephanie Ann WILLE, Deanna Wille, Patricia Wille, Wife of/and John Wille
v.
Charles G. COURTNEY, Lana M. Howell, Dane R. Howell, U.S. Agencies, Allstate Insurance Co. and ABC Insurance Co.
No. 2006-C-2608.
Supreme Court of Louisiana.
January 26, 2007.
In re Wille, Stephanie Ann; Wille, Deanna; Wille, Patricia; Wille, John;Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of St. James, 23rd Judicial District Court Div. A, No. 25892; to the Court of Appeal, Fifth Circuit, No. 06-CA-231.
Denied.